Citation Nr: 1143072	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-00 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.A. 


INTRODUCTION

The Veteran had active duty service from January 1977 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in January 2010.  The Veteran and a witness testified at a Board hearing at the RO in September 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran's main contention appears to be that he has a sleep disability secondary to his service-connected tinnitus, the Board notes that service connection has also been established for asthmatic bronchitis.  The Veteran underwent a VA examination in March 2009 to address the relationship between a sleep disorder and the tinnitus.  A second examination was conducted in March 2010 to address the relationship between a sleep disorder and the asthmatic bronchitis.  Both examinations resulted in opinions that a sleep disorder was not caused by these service-connected disabilities.  However, it should be noted that secondary service connection on the basis of aggravation is also permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  The March 2009 and March 2010 opinions did not address aggravation, and must therefore be viewed as inadequate.  Further examination is necessary to fully assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for appropriate VA examination(s) for the purpose of addressing the relationship, if any, between any current sleep disability and the service-connected tinnitus and asthmatic bronchitis.  It is imperative that the claims file be made available and be reviewed by the examiner(s) in connection with the examination(s).  Any medically indicated tests or studies should be accomplished.  After examining the Veteran and reviewing the claims file, the examiner(s) should respond (as appropriate) to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current sleep disorder is proximately due to or caused by the service-connected tinnitus?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current sleep disorder has been aggravated by the service-connected tinnitus?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current sleep disorder is proximately due to or caused by the service-connected asthmatic bronchitis?

     d)  Is it at least as likely as not (a 50% or higher degree of probability) that any current sleep disorder has been aggravated by the service-connected asthmatic bronchitis?

A rationale should be furnished for all opinions. 

2.  After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


